ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 07/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Feng Shan on August 9, 2022.
Instructions to amend the application were as follows:
Claim 8 to be amended as follows:
Claim 8 lines 1-2 “A method for using a functional electrical stimulation device for reducing preoperative and prenatal anxiety, including steps S1 through S, the steps comprising” to -- A method for using a functional electrical stimulation device for reducing preoperative and prenatal anxiety, including steps S1 through [[S]] S6, the steps comprising--.
Claim 8 line 10 “S3, inputting the ID number of the patient on the wireless terminal” to -- S3, inputting the identification (ID) [[ID]] number of the patient on the wireless terminal--.
Claim 8 lines 20-23 (in S3) “…selecting "start" functionality after the intensity and the mode are selected, enabling the wireless terminal to transfer a first data to the electrical stimulation device, and transfer of a second data such as the information of the patient…”  to --…including the information of the patient…--
Claim 8 line 30 (in S4) “in use” to --in-use state--
Claim 8 line 39 (in S6) “available” to -- available state--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious  a functional electrical stimulation device for reducing preoperative and prenatal anxiety wherein a functional electrical stimulation voltage generated by the electrical stimulation generation module is between negative 100 v and positive 100 v, the electrical stimulation generation module comprises a PWM generator, a PWM waveform generated by the PWM generator is between 1 Hz and 1000 Hz, a PWM signal current is between 1 mA and 10 mA, and a frequency and an intensity of output electrical stimulation are controlled by controlling a duty cycle, a frequency, and an interval of an output waveform including all of the structures, features, specific arrangement and combination of structures and features as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 8, the prior art of record fails to disclose or render obvious a method for using a functional electrical stimulation device for reducing preoperative and prenatal anxiety including all the steps S1-S6, features, specific combination and arrangement of features and steps as now explicitly, positively and specifically recited in independent Claim 8. 
English Translation prior art of CN105749420 discloses earphone type transcranial micro current stimulation device that has power source management unit that is connected with central control unit for checking cell electric quantity, and main portion that is set with earphone function. More specifically, this prior art discloses a system having an earplug stimulating electrode that is connected with a micro-stimulation electrode and common earplug type earphone, an auricle contact electrode that is configured to produce stimulation wave through auricle contact point by micro-stimulation, a power source management unit that is connected with a central control unit for checking cell electric quantity with a main portion provided with the earphone function. The micro-current treatment and relaxing music therapy are carried out by synchronous skull to effectively relieves pressure emotion and regulates test treatment.
US 20160279021 A1 to Jeffery; Douglas et al. discloses systems and related methods for delivering a vibratory stimulus to a pinna of a subject with a stimulator worn on the pinna. A mechanical stimulation device is used to deliver a vibratory stimulus that modulates activity of sensory nerve fiber innervating the pinna. Jeffery discloses stimulation that is delivered in response to a physiological signal, and/or in response to sensed environmental parameters, stimulation is delivered in combination with other stimuli or experiences,  stimulator communicates with and/or is controlled by a personal computing device, recommendations regarding neural stimuli and other stimuli or experiences to be delivered in association with the neural stimuli are provided via a computing system in communication with the personal computing device or the wearable stimulation device.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 1 and independent method claim 8 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claim 7 which depend upon independent base claim 1, dependent claim 7are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 9, 2022